Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
No 101 rejection was made for claims 11-19 because applicant explained in paragraph  0044 that a computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6,8,11-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bedrax-Weiss et al. (US2015/0100308) in view of Syeda-Mahmood et al. (2013/0226843). referred to as Weiss in view of Syeda from hereon. 
Claim 1, Weiss discloses a method, in a data processing system comprising at least one processor and at least one memory (Section 0060, lines 1-3, memory)  wherein the at least one memory comprises instructions that are executed by the at (Processor 402 discussed in Section 0059, lines 5-6) to configure the at least one processor to implement a cognitive dictionary builder, (Section 0057, lines 1-3 “Dictionary creation module”) 
the method comprising: 
configuring the cognitive dictionary builder with a set of selection criteria comprising a set of rules; (Section 0054, lines 7-10 “phrases with the highest selection scores are identified” this means the selection criteria (set of rules) is selecting the highest scores) 
performing processing on an input document in a corpus of information to analyze a context for each term or phrase in the input document; (Section 0054, lines 1-3 phrases are extracted from the documents that makes up the corpus to be analyzed) 
applying the set of rules to each term or phrase in the input document with respect to its context; (Section 0054, lines 7-10 thus the rules are phrases with the highest selection scores are identified to be selected to be added to the dictionary see section 0035, lines 1-3) 
and adding a term or phrase to at least one corresponding dictionary data structure based on a result of applying the set of rules. (Section 0055, lines 1-7 identified phrases are clustered into a number of different clusters according to a measure of phrase similarity score (highest similarity scores) reads on the rules- Section 0043, lines 12-17) 
Weiss does not disclose performing natural language processing of the input document. 
 (Section 0028, lines 13-15 “extract words from the training corpus and parse into sentences using Natural language processing techniques”)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of natural language processing techniques. The motivation is that the natural language processing makes it possible for words from users to be processed. 
Claim 2, Weiss in view of Syeda discloses wherein performing natural language processing on the input document comprises performing deep parsing in the input document. (Weiss: Section 0023, lines 2-10- thus a phrase is extracted in order of word tokens which reads on parsing since the phrase is further analyzed) 
Claim 3, Weiss in view of Syeda discloses  wherein performing natural language processing on the input document comprises analyzing a document structure of the input document. (Weiss: Section 0017, lines 7-11- thus the document analysis system uses a dictionary creation module to analyze the document) 
Claim 4, Weiss in view of Syeda discloses wherein the set of rules comprises a first rule for adding the  term or phrase to a corresponding first dictionary data structure, (Weiss: Section 0017 as explained above)  wherein the first rule comprises a condition and an action. (Weiss: Section 0035 lines 3-6- thus top N documents for some integer or all documents with scores greater than a certain threshold and the action is selecting the phrase that are most representative of their clusters). 
(Weiss: Section 0054, lines 7-10) comprises a second rule for removing the term or phrase from the corresponding first dictionary data structure, wherein the second rule comprises a condition and an action. (Syeda: Section 0035, lines 6-12 discarding or removing any results that do not include the positive terms) 
Claim 6, Weiss in view of Syeda discloses wherein the set of rules comprises a subset of rules for each of a plurality of dictionary data structures. (Weiss: Section 0031, lines 3-12- thus if the degree of confidence is at least at a predetermined threshold level, then the document is determined to be a dictionary) 
Claim 8, Weiss in view of Syeda discloses wherein the cognitive dictionary builder comprises logic for adding the term or phrase to the at least one corresponding dictionary data structure (Weiss: Section 0055, lines 1-7 identified phrases are clustered into a number of different clusters according to a measure of phrase similarity score (highest similarity scores) reads on the rules- Section 0043, lines 12-17)  or removing the term or phrase from the at least one corresponding dictionary data structure based on whether a condition in a given rule is true or false. (Syeda: Section 0035, lines 6-12 discarding or removing any results that do not (false) include the positive terms-Section 0051) 
Claim 11, Weiss discloses a computer program product comprising a computer readable storage medium having a computer readable program stored therein, (Section 0068 computer-readable storage medium)  wherein the computer readable program, when executed on a data processing system, causes the data processing system to Section 0057, lines 1-3 “Dictionary creation module”) 
 wherein the computer readable program causes the data processing system to:
configure the cognitive dictionary builder with a set of selection criteria comprising a set of rules; (Section 0054, lines 7-10 “phrases with the highest selection scores are identified” this means the selection criteria (set of rules) is selecting the highest scores)
perform processing on an input document in a corpus of information to analyze a context for each term or phrase in the input document; (Section 0054, lines 1-3 phrases are extracted from the documents that makes up the corpus to be analyzed) 
apply the set of rules to each term or phrase in the input document with respect to its context; (Section 0054, lines 7-10 thus the rules are phrases with the highest selection scores are identified to be selected to be added to the dictionary see section 0035, lines 1-3) 
and add a term or phrase to at least one corresponding dictionary data structure based on a result of applying the set of rules. (Section 0055, lines 1-7 identified phrases are clustered into a number of different clusters according to a measure of phrase similarity score (highest similarity scores) reads on the rules- Section 0043, lines 12-17) 
Weiss does not disclose performing natural language processing of the input document. 
 (Section 0028, lines 13-15 “extract words from the training corpus and parse into sentences using Natural language processing techniques”)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of natural language processing techniques. The motivation is that the natural language processing makes it possible for words from users to be processed. 

Claim 12, Weiss in view of Syeda discloses wherein performing natural language processing on the input document comprises performing deep parsing in the input document. (Weiss: Section 0023, lines 2-10- thus a phrase is extracted in order of word tokens which reads on parsing since the phrase is further analyzed) 

Claim 13, Weiss in view of Syeda discloses wherein performing  natural language processing on the input document comprises analyzing a document structure of the input document. (Weiss: Section 0017, lines 7-11- thus the document analysis system uses a dictionary creation module to analyze the document) 

Claim 14, Weiss in view of Syeda discloses wherein the set of rules comprises a first rule for adding the term or phrase to a corresponding first dictionary data structure, wherein the first rule comprises a condition and an action. (Weiss: Section 0035 lines 3-6- thus top N documents for some integer or all documents with scores greater than a certain threshold and the action is selecting the phrase that are most representative of their clusters). 

Claim 15, Weiss in view of Syeda discloses wherein the set of rules (Weiss: Section 0054, lines 7-10) comprises a second rule for removing the term or phrase from the corresponding first dictionary data structure, wherein the second rule comprises a condition and an action. (Syeda: Section 0035, lines 6-12 discarding or removing any results that do not include the positive terms) 

Claim 16, Weiss in view of Syeda discloses wherein the set of rules comprises a subset of rules for each of a plurality of dictionary data structures. (Weiss: Section 0031, lines 3-12- thus if the degree of confidence is at least at a predetermined threshold level, then the document is determined to be a dictionary)

Claim 20, Weiss discloses apparatus comprising at least one processor; (Processor 402 discussed in Section 0059, lines 5-6) and 
at least one memory coupled to the at least one processor, wherein the at least one memory comprises instructions which, (Section 0060, lines 1-3, memory) when executed by the at least one processor, cause the at least one processor to implement a cognitive dictionary builder, (Section 0057, lines 1-3 “Dictionary creation module”) 
wherein the instructions cause the processor to: 
Section 0054, lines 7-10 “phrases with the highest selection scores are identified” this means the selection criteria (set of rules) is selecting the highest scores)
perform processing on an input document in a corpus of information to analyze a context for each term or phrase in the input document; (Section 0054, lines 1-3 phrases are extracted from the documents that makes up the corpus to be analyzed) 
apply the set of rules to each term or phrase in the input document with respect to its context; (Section 0054, lines 7-10 thus the rules are phrases with the highest selection scores are identified to be selected to be added to the dictionary see section 0035, lines 1-3) 
and 
add a term or phrase to at least one corresponding dictionary data structure based on a result of applying the set of rules. (Section 0055, lines 1-7 identified phrases are clustered into a number of different clusters according to a measure of phrase similarity score (highest similarity scores) reads on the rules- Section 0043, lines 12-17) 
Weiss does not disclose performing natural language processing of the input document. 
 Syeda-Mahmood et al. (2013/0226843) discloses a phrase matching system that includes a training process for creating a curated term dictionary wherein term are extracted using Natural language processing of the input document. (Section 0028, lines 13-15 “extract words from the training corpus and parse into sentences using Natural language processing techniques”)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of natural language processing techniques. The motivation is that the natural language processing makes it possible for words from users to be processed. 


Claims 9,10,18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bedrax-Weiss et al. (US2015/0100308) in view of Syeda-Mahmood et al. (2013/0226843) as applied to claims 1-6,8 and 11-16 and 20 above, and further in view of Mazonson et al. (20160203267).

Claims 9 and 18, Weiss in view of Syeda does not disclose wherein the method further comprising generating a user specific content indicator dictionary (USCID) data structure for a patient based on at least one medical condition of the patient using at least one dictionary data structure corresponding to the at least one medical condition; and annotating content based on the USCID to form annotated content.
Mazonson discloses a customized media specific to individual users (Section 0053, lines 1-3 “customization module”) wherein the method further comprising generating a user specific content indicator dictionary (USCID) data structure for a patient based on at least one medical condition of the patient using at least one dictionary data structure (Section 0054, lines 1-3 “Coordinates user account data” wherein user’s account data reads on the dictionary data structure-Section 0057)  corresponding to the at least one medical condition; (Section 0065, lines 11-12 “medical treatments reads on the medical condition”) and annotating content based on the USCID to form annotated content (Section 0071, lines 13-14- thus content related to user’s condition may be assigned a high value and this means annotating the content of the user with the assigned value) 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of customizing media for specific users based on their preferences. The motivation is that user receives needed and useful information. 

Claims 10 and 19, Weiss in view of Syeda does not disclose that the method further comprising suppressing or promoting content within the annotated content based on the at least one medical condition of the patient.
Mazonson discloses that the method further comprising suppressing or promoting content within the annotated content based on the at least one medical condition of the patient. (Section 0082, lines 14-18- thus medical provider may be displayed on the home page based on the customized content)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of customizing media for specific users based on their preferences. The motivation is that user receives needed and useful information. 

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bedrax-Weiss et al. (US2015/0100308) in view of Syeda-Mahmood et al. (2013/0226843) as applied to claims 1-6,8 and 11-16 and 20 above, and further in view of  Tobelmann et al. (US 7076438) 
                      Claims 7 and 17, Bedrax-Weiss et al. (US2015/0100308) in view of Syeda-Mahmood et al. (2013/0226843) does not disclose wherein the corpus of information comprises a United States Department of Agriculture food composition database and wherein the at least one corresponding dictionary data structure corresponds to at least one respective food category.
Tobelmann discloses wherein the corpus of information comprises a United States Department of Agriculture food composition database (Col. 1 lines 65-67 collection of food consumption data of the U.S. Department of Agriculture (“USDA”)) and wherein the at least one corresponding dictionary data structure corresponds to at least one respective food category. (Col. 7 lines 11-14 specific branded food items) 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of Weiss in view of Syeda  with the teaching of having the information from the United States Department of Agriculture food composition database. The motivation is that this database has a huge historical data. 

Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cougias et al. (US 2018/0253419) discloses the facility tracks, for each term, the frequency with which it occurs in each of one or more different corpuses of documents, and/or in each of one or more different types of document corpuses. In some embodiments, the facility tracks, for each definition of a term, the frequency with which the facility selects the definition for occurrences of the term in each of one or more different corpuses of documents, and/or in each of one or more different types of document corpuses.
Pradhan et al. (US20100131507) discloses personalization engine system and method of the present invention includes a content analysis system, a user profiling system, a targeting system, and a brokering system, including server and client components for each system. The system and method of the present invention enables accurate user profiling and content examination to deliver relevant content to users and to predict which users will be interested in which additional content. The system and method of the present invention allows content to be served statically or dynamically, as well as providing other content controls.	


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akwasi M Sarpong whose telephone number is (571)270-3438. The examiner can normally be reached Mon-Fri. 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING D POON can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AKWASI M SARPONG/Primary  Examiner, Art Unit 2675                                                                                                                                                                                                        12/31/2021